Citation Nr: 0916221	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  08-31 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from July 1981 
to December 1981 and inactive duty for training (INACDUTRA) 
in the Alabama National Guard.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 rating decision of the 
Decatur, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in February 2009.  A 
transcript of the hearing is associated with the claims file. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.	Schizophrenia did not have its onset or increase in 
severity during any period of ACDUTRA or active service, 
and is not otherwise related to a period of active 
service.

2.	The Veteran's schizophrenia is a disease and is not 
related to an injury during a period of INACDUTRA.


CONCLUSION OF LAW

Schizophrenia was not incurred or aggravated by the Veteran's 
active military service, nor was it not related to an injury 
during the Veteran's INACDUTRA.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.6, 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II); see 73 Fed. 
Reg. 23353 (Apr. 30, 2008) (amends the provisions of 38 
C.F.R. § 3.159(b) to remove the "fourth element" of the 
notice requirement from the language of that section).  VCAA 
requires that a notice in accordance with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini II, 18 
Vet. App. at 115.  These notice requirements apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA satisfied the notice requirements of the VCAA by means of 
a May 2007 letter.  This letter informed the Veteran of the 
types of evidence not of record needed to substantiate his 
claims and also informed him of the division of 
responsibility between the Veteran and VA for obtaining the 
required evidence.

The Board is not aware of the existence of additional 
relevant evidence in connection with the Veteran's claims 
that VA has not sought.  Service treatment records, VA 
treatment records, private medical records, and statements of 
the Veteran and his representatives have been associated with 
the record.  The Veteran has been accorded ample opportunity 
to present evidence and argument in support of his appeal.  
The Board finds that VA has obtained, or made reasonable 
efforts to obtain, all evidence that might be relevant to the 
issues on appeal, and that VA has satisfied the duty to 
assist.

Pertinent Laws and Regulations

Veteran status is the first element required for a claim for 
disability benefits.  D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000).  A "veteran" is a person who served in 
the active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.1(d).

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  The 
term "active military service" includes active duty, any 
period of active duty for training (ACDUTRA) during which an 
individual was disabled or died from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty for training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24) (West 2002 & Supp. 2008).  ACDUTRA is, inter alia, 
full-time duty in the Armed Forces performed by Reserves for 
training purposes or by members of the National Guard of any 
state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).

In order to establish a service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Analysis

With respect to Hickson element (1), VA and private medical 
records both show a diagnosis of schizophrenia.  Therefore, 
Hickson element (1) has been satisfied.

Hickson element (2) requires a showing of an in-service 
disease or injury.  Service treatment records from his period 
of ACDUTRA, from July 1981 to December 1981, do not include a 
diagnosis of schizophrenia or treatment for any psychological 
disorder.  Likewise, the record does not contain reference to 
a psychological disorder within one year after this period.  
Therefore, Hickson element (2) has not been met for his 
period of ACDUTRA.

Insofar as the Veteran has argued that his symptoms began 
during his additional service in the Army National Guard, the 
Board notes that this service is classified as INACDUTRA.  
See 38 C.F.R. § 3.6.  Service connection may be granted for 
injuries incurred while on INACDUTRA, but not diseases.  38 
U.S.C.A. § 101(24).  In his May 2007 claim, the Veteran 
contends that he had a nervous breakdown while attending a 
drill and he kicked down the door to a snack machine.  He 
states that he was then hospitalized in Bryce Hospital.  A 
July 1983 letter from West Alabama Mental Health Center noted 
that the Veteran was admitted for treatment of 
alcoholism/drug addiction on June 27, 1983, but due to 
inappropriate behavior was discharged to his private 
physician for referral.  On July 14, 1983, the Veteran was 
admitted to Bryce Hospital.  An October 1983 medical board 
examination noted that the Veteran was schizophrenic.  Thus, 
the record supports the contention that the onset of the 
Veteran's schizophrenic symptoms coincided with his period of 
INACDUTRA.  However, schizophrenia is a disease and not an 
injury.  Therefore, a showing that the Veteran's symptoms of 
schizophrenia began during INACDUTRA is insufficient to 
warrant service connection.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim for service connection for schizophrenia.  
The benefit sought on appeal is accordingly denied.




ORDER

Entitlement to service connection for schizophrenia is 
denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


